Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00860-CR

                        EX PARTE Donald Curtis BRASSFIELD

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 14-1899-CR-A
                        Honorable Jessica Crawford, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED.

      SIGNED January 30, 2019.


                                              _________________________________
                                              Liza A. Rodriguez, Justice